ON MOTION FOR REHEARING.
Plaintiff, on motion for rehearing, insists that our opinion in this case is in conflict with the decision of the Kansas City Court of Appeals in Engle v. Brown, 202 Mo. App. 345,216 S.W. 541. It is true that our opinion is not in accord with the decision in that case, but it is in accord with the decision of that court in the later case of Central Missouri Trust Co. v. Taylor, 289 S.W. 658, which, we think, repudiates the ruling in the former case.
It is manifest that our statute, requiring a renunciation to be in writing, is not concerned with a release or discharge, by novation, or by any other contract or agreement founded upon a valuable consideration. Renunciation imports the gratuitous abandonment or giving up of a right. It does not import a release or discharge for a valuable consideration. [Leask v. Dew,92 N.Y.S. 891; Wekett v. Raby, 2 Brown's House of Lords Rep., 386; Dimon v. Keery, 66 N.Y.S. 817.]
The Commissioner recommends that plaintiff's motion for rehearing be overruled.